Eschweiler, J.
The appellant contends that there was no support for the fourth finding of fact above recited and that the court erred in directing judgment for the defendant. An examination of the evidence in this case satisfies us that it was sufficient to warrant the court in so finding.
Plaintiff sent a Mr. Arnold, its auditor, who made an audit on September 11th. This audit was quite a complicated matter, involving not merely an examination of the cash received by defendant and disbursed by him, but also a checking over of an inventory of many items of merchandise and premiums on hand and other matters, and when it was completed it showed the so-called shortage of $40.68, which was, when ascertained, promptly paid by defendant to the auditor and retained by the plaintiff. The nature of the items in*329volved in such audit and the method of doing the business under the contract was such that the court might well have concluded that there was no element of evil design on defendant’s part in connection with such shortage and therefore no such breach of good faith as might in law, irrespective of the contract, amount to sufficient to terminate the relationship.
The defendant was the only witness on the trial testifying as to any conversation between himself and any representative of the plaintiff at which any such notice of termination of the contract as was alleged in the complaint could have been given, and his testimony is that nothing was said about his being discharged on account of the shortage or for any reason. There was therefore no evidence in the record to support the allegations of the complaint that there was a discharge of the defendant on account of such shortage.
It also appears without contradiction that on August 28th the defendant was at the home office in Chicago with one Purner and some discussion was had about the situation in defendant’s office, and it appears from the testimony of Mr. Purner that on August 28th arrangement was made between himself and the plaintiff that he was to take the management of the Oshkosh branch as soon as defendant’s accounts were audited and that was to be September 10th, and that a written contract to that effect was made between them on August 29th. This was before it was ascertained that there was any shortage. This fact is material only as an aid in determining what was the real situation between plaintiff and defendant on September 11th, but, with the other evidence as to what took place between the parties, and the different attitudes the plaintiff had assumed in its several pleadings, makes sufficient basis for the disputed finding.
It is further contended by plaintiff that in any event the condition in the contract, by which defendant covenanted and agreed that he would not at any time while in the employ of the company nor within a period of one year after termination of his services, with or without cause, either enter into *330business with any other company in the same line of business or in any way interfere with plaintiff’s customers or trade, is an independent condition of the contract and can be enforced regardless of tbe question whether or not defendant was unlawfully discharged by plaintiff, leaving plaintiff to his remedy by action for any unlawful discharge.
The contract between these parties expressly provided for but two ways in which it might be lawfully terminated. One authorized the plaintiff to terminate it without notice upon ascertaining either that there was a shortage in defendant’s accounts or for certain other grounds specified. , The second method provided was by two weeks’ notice in writing by either party of desire to terminate the contract. The first method necessarily requires some affirmative action by plaintiff in order to set it in operation; the mere occasion for it, i. e. a shortage, would not automatically discharge the employee; it merely dispensed with any delay being between the occasion and the discharge therefor when such was determined upon.
In the findings in this case it appears that the plaintiff did not resort to either of these two methods to terminate the contract, but did by its action remove or supplant defendant from its employ and thereby itself breached the contract. The termination of his services, with or without cause, referred to in the thirteenth paragraph of the contract, must be construed to be a termination by one or the other of these two methods. Having thus disregarded the contract itself, the court below, in the exercise of that discretion which is always involved in questions concerning the granting or refusing to grant restraining orders, might properly have felt that equity would refuse its aid under the circumstances when asked to compel the other party to such repudiated contract to live up to provisions such as are sought to be enforced in this case.
By the Court. — The judgment of the circuit court is affirmed.